DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai (US Patent No. 6,350,996).
Regarding claim 1, in FIGs. 3-9, Kawai discloses an organic EL device comprising: a first substrate (100); an organic EL element part (4-D); and a charge storage part (4-C), wherein the organic EL element part and the charge storage part are formed on one surface of the first substrate, the organic EL element part and the charge storage part are connected in parallel in such a way 
Regarding claim 12, in FIGs. 3-9, Kawai discloses that the charge storage part comprises a pair of electrodes (401 and 406) and a dielectric (403/404/405); and the charge storage part is a laminate in which one of the pair of electrodes, the dielectric, and the other of the pair of electrodes are stacked in this order.
Regarding claim 13, in FIGs. 3-9, Kawai discloses a rectification part (1), which exists in a circuit between the + terminal and the organic EL element part, and which is formed on the one surface of the first substrate.
Regarding claim 14, in FIGs. 3-9, Kawai discloses that the rectification part comprises a pair of electrodes (101 and 106) and an organic film (102, col. 13, lines 55-57), and the rectification part is a laminate in which one of the pair of electrodes, the organic film, and the other of the pair of electrodes are stacked in this order.
Regarding claim 15, in FIGs. 3-9, Kawai discloses a current adjustment part (4-R) that adjusts a current supplied from the charge storage part to the organic EL element part on the one surface of the first substrate.

Regarding claim 19, in FIGs. 3-9, Kawai discloses that the organic EL element part is a laminate in which one of the pair of electrodes, the organic EL layer, and the other of the pair of electrodes are stacked in this order, and the electrode (401) on a first substrate side is a transparent electrode (ITO, col. 13, lines 58-59).
Regarding claim 20, in FIGs. 3-9, Kawai discloses that the organic EL element part is a laminate in which one of the pair of electrodes, the organic EL layer, and the other of the pair of electrodes are stacked in this order, and the electrode on a second substrate side (interpreted as right side of substrate 100 or side of 100 facing 406) is a transparent electrode (ITO, col. 13, lines 58-59).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai (US Patent No. 6,350,996) in view of Schicktanz (US Pub. No. 2014/0361279).
Regarding claim 16, Kawai appears not to explicitly disclose a single-carrier unipolar element on one surface of the first substrate, wherein the unipolar element and the organic EL element are disposed in parallel to the external power source so that a bias direction of the unipolar element is opposite to a bias direction of the organic EL element part.
However, in FIG. 3, Schicktanz discloses a similar organic EL device having a single-carrier unipolar element (p or n region of 4) on one surface of a first substrate (1), wherein the unipolar element and an organic EL element (3) are disposed in parallel to an external power source so that a bias direction of the unipolar element is opposite to a bias direction of the organic EL element part to protect the organic EL element part against damage from electrostatic discharges (see abstract).
To protect the organic EL element part against damage from electrostatic discharges it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form a single-carrier unipolar element on one surface of the first substrate, wherein the unipolar element and the organic EL element are disposed in parallel to the external power source so that a bias .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai (US Patent No. 6,350,996) in view of Kwak (US Pub. No. 2007/0176552).
Regarding claim 17, Kawai appears not to explicitly disclose a second substrate; and a seal layer, wherein the first substrate and the second substrate are stacked such that the one surface of the first substrate and one surface of the second substrate face each other through the seal layer, and a seal layer seals a gap between the first substrate and the second substrate over an entire end part where the first substrate and the second substrate face each other.
However, in FIG. 5D and paragraph [0040], Kwak discloses a similar organic EL device having a second substrate (1061); and a seal layer (1071), wherein a first substrate (1002) and the second substrate are stacked such that one surface of the first substrate and one surface of the second substrate face each other through the seal layer, and the seal layer seals a gap between the first substrate and the second substrate over an entire end part where the first substrate and the second substrate face each other to enclose or encapsulate an organic EL element part (1021).
To enclose or encapsulate the organic EL element part it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form a second substrate; and a seal layer, wherein the first substrate and the second substrate are stacked such that the one surface of the first substrate and one .
Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive.
Applicant contends that:
It is respectfully submitted that a person or ordinary skill in the art would understand that the “equivalent capacity component 4-C” and “equivalent diode component 4-D” are not separate elements or elements that can be “formed on one surface of the first substrate” as recited in claim 1. As such, it is respectfully submitted that the equivalent capacity component 4-C and an equivalent diode component 4-D do not disclose the claimed charge storage part and the organic EL element part, respectively. (see Applicant’s 2/18/2021 “Reply”, page 7)
	This argument is not persuasive. The claim does not require that the charge storage part and the organic EL element part are discrete elements. Kawai discloses a structure having both a charge storage part and an organic EL element part formed on one surface of a first substrate and as such is commensurate with the scope of the claim. Also, assuming for the sake of argument that the claim was interpreted to require discrete elements, according to well established patent law precedents, making elements separable, absent a new or unexpected result, is obvious (see, for example, M.P.E.P. § 2144.04 V. C.).

Kawai does not disclose that “the organic EL element part remains illuminated for a period of time” when the external power source is shut off because the charge stored in the equivalent storage capacity component only flows when a the signal applied to Pled switches to the high potential non-selection state. More specifically, if the power source is shut off no high potential selection signal is produced to be applied to Pled and, hence, no charge will flow from the equivalent capacity component 4-C. Accordingly, Kawai does not anticipate claim 1. (see page 8 of Reply)
	This argument is not persuasive. The cited portion of Kawai discloses that when the selection state is applied to the Pled terminal the capacitor is charged. Further, when the non-selection state is applied to the Pled terminal (functionally equivalent to the external power source being switched off as the power source is no longer delivering power to the circuit), the capacitor discharges through the organic EL element for a period of time proportional to the capacitance and the resistance in the circuit. If the external power source being shut off is interpreted to mean that no potential is applied to the Pled terminal, the circuit would still operate in the same way described by Kawai with the capacitor discharging through the organic EL element for a period of time proportional to the capacitance and the resistance in the circuit. As such, the structure disclosed by Kawai is commensurate with the scope of the claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896